Exhibit 10.12
Resolution of Board of Directors
(Resolution to Borrow)
By
U.S. GLOBAL INVESTORS, INC.,
a Texas corporation (the “Corporation”).
Dated: February 26, 2009
The Corporation desires to engage in financial transactions from time to time
with JPMorgan Chase Bank, N.A., and its successors and assigns (the “Bank”); and
The Corporation desires to authorize certain of its representatives to engage in
these transactions for the Corporation; and
The Corporation desires to ratify all past transactions and eliminate the
necessity of presenting separate individual resolutions to the Bank in the
future; and
The Corporation has found that the transactions authorized by the resolutions
are or will be in the Corporation’s interest and to its financial benefit.
Resolved: That any                     [if this blank is not completed then
those authorized herein can act singly on behalf of the Corporation] of the
following named representatives, of this Corporation whose actual signatures are
shown below:

          Title, if any   Printed Name   Sign
 
       

are authorized from time to time for the Corporation to enter into any
agreements of any nature with the Bank, and those agreements will bind the
Corporation. Specifically, but without limitation, the authorized person is
authorized, empowered, and directed to do the following for and on behalf of the
Corporation:

1.   Borrow and incur any indebtedness, negotiate and procure loans, lines of
credit, letters of credit, discounts, and any other credit or financial
accommodations from the Bank in any form and in any amount and on any terms as
may be agreed upon between
the Corporation and the Bank.   2.   Subordinate, in all respects, any and all
present and future indebtedness, obligations, liabilities, claims, rights,
demands, notes and leases, of any kind which may be owed, now or hereafter, from
any person or entity to the Corporation to all present and future indebtedness,
obligations, liabilities, claims, rights and demands of any kind which may be
owed, now or hereafter, from such person or entity to the Bank (“Subordinated
Indebtedness”), together with subordination by the Corporation of any and all
security interests, liens and mortgages, of any kind, whether now existing or
hereafter acquired, securing payment of the Subordinated Indebtedness, all on
such terms as may be agreed upon between the Corporation’s representatives and
the Bank and in such amounts as in his or her judgment should be subordinated.  
3.   Mortgage, pledge, transfer, endorse, hypothecate, or otherwise encumber and
deliver to the Bank any property now or hereafter belonging to the Corporation
or in which the Corporation now or hereafter may have an interest, including
without limitation, all real property and all personal property, tangible or
intangible, of the Corporation, as security for the payment of any credits,
loans, or other financial accommodations so obtained by the Corporation or any
promissory notes so executed, including any amendments to or modifications,
renewals, and extensions of such promissory notes, or any other or further
indebtedness of the Corporation, however the same may be evidenced. Such
property may be mortgaged, pledged, transferred, endorsed, hypothecated, or
encumbered at the time such loans are obtained or such indebtedness is incurred,
or at any other time or times, and may be either in addition to or in lieu of
any property theretofore mortgaged, pledged, transferred, endorsed, hypothecated
or encumbered.   4.   Lease personal property as lessee and elect as to tax
credit and depreciation deductions.   5.   Sell, assign, pledge or transfer all
or any present or future stocks or securities registered in the Corporation’s
name.

1



--------------------------------------------------------------------------------



 



6.   Enter into any agreement for any rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency swap transaction,
currency option or any other similar transaction, including any option with
respect to any of these transactions, or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.   7.   Draw, endorse, and discount with the
Bank all drafts, trade acceptances, promissory notes, or other evidences of
indebtedness payable to or belonging to the Corporation or in which the
Corporation may have an interest, and either receive cash for the same or cause
such proceeds to be credited to the Corporation’s account with the Bank, or
cause such other disposition of the proceeds derived therefrom as he or she may
deem advisable.   8.   Sign and deliver to the Bank, promissory notes or notes,
drafts, acceptances, guaranties, subordination agreements, assignments,
applications and reimbursement agreements for letters of credit, security
agreements, financing statements, mortgages, deeds of trust, pledges,
hypothecations, transfers, leases and any other instrument or document deemed
necessary or required to carry out the authority contained in this resolution,
and any one or more renewals, extensions, modifications, refinancings,
consolidations or substitutions of any of the foregoing.   9.   In the case of
lines of credit and other extensions of credit, to designate additional or
alternate individuals as being authorized to request advances and the issuance
of letters of credit under such lines, and other extensions of credit, and to
direct the disposition of such advances.   10.   Negotiate, consent to, and sign
any instrument, writing, document or other agreement with the Bank containing a
provision or provisions for waiver of the right to a trial before a jury;
provisions for resolution of any and all disputes, claims, actions, issues,
complaints, suits, or controversies, of any kind or nature, by arbitration; and
provisions for cognovit, and confession of judgment and warrant of attorney for
any indebtedness, or for any guaranty of indebtedness of the Company to the
Bank.   11.   Do and perform such other acts and things, pay any and all fees
and costs, and execute and deliver such other documents and agreements as any
authorized representative of the Corporation may in his or her discretion deem
reasonably necessary or proper to carry into effect the provisions of this
resolution.

Further Resolved: The Corporation authorizes any one of the persons authorized
above or any other person designated by any of those persons to handle the
operation of all credit facilities now or hereafter provided to the Corporation
by the Bank, which operation may be handled in any manner, whether orally or in
writing (including email and other forms of communication) or otherwise. The
Corporation also authorizes the Bank to pay the proceeds of any action taken
pursuant to these resolutions in the manner directed by any of the persons
authorized to act, including (but not in limitation) directing the payment of
such proceeds: (i) to any deposit or loan account of the Corporation; (ii) to
the order of any of such persons in an individual capacity; or (iii) to the
individual credit of any such person or the individual credit of any other
person; and further to direct the payment from any of the Corporation’s accounts
in satisfaction of any of its obligations. The Corporation ratifies, confirms
and approves all actions previously taken by any one of the persons authorized
to act. The Bank is released from any liability and shall be indemnified against
any loss, liability or expense arising from its reliance on this resolution.
Further Resolved: The authority given is retroactive, and any acts referred to
which were performed prior to the adoption of these resolutions are ratified and
affirmed. This resolution shall be continuing, shall remain in full force and
effect, and the Bank may rely on it until written notice of its revocation shall
have been delivered to and received by the Bank. Any such notice shall not
affect any of the Corporation’s agreements or commitments in effect at the time
notice is given. The Corporation does indemnify and hold harmless the Bank from
any loss or damage incurred by the Bank by acting in reliance upon this
resolution.
Further Resolved: The Corporation will notify the Bank prior to any (i) change
in the Corporation’s name; (ii) change in the Corporation’s assumed business
name(s); (iii) change in the management of the Corporation; (jv) change in the
authorized signers; (v) change in the Corporation’s chief executive office
address; (vi) change in the jurisdiction under which the Corporation’s business
organization is formed or organized; (vii) conversion of the Corporation to a
new or different type of business entity; or (viii) change in any other aspect
of the Corporation that directly or indirectly relates to any agreements between
the Corporation and the Bank. No change in the Corporation’s name will take
effect until after the Bank has been notified.
1 Certify that I am the duly elected and qualified Secretary, Assistant
Secretary or President of the Corporation and the keeper of the records and the
corporate seal of the Corporation, and that the above is a true and correct copy
of resolutions duly adopted at a meeting of the Board of Directors of the
Corporation held in accordance with its by-laws, or by a legally effective
instrument of action in lieu of a meeting, and that they are in full force and
effect. This resolution now stands of record on the books of the Corporation,
and has not been modified or revoked in any manner whatsoever.

2



--------------------------------------------------------------------------------



 



I Further Certify that the individuals whose signatures appear above have been
duly elected and are presently the incumbents of the offices set next to their
respective signatures, and that the signatures are the genuine original
signatures of each respectively.
I Further Certify that all statements and representations made in this
resolution are true and correct.
(Signature)
(Printed Name)
(Title)
(Date Signed)
Complete this section only if the person certifying this resolution by signature
and with the title stated above is the only representative of the Corporation
authorized to act on its behalf. In such case, complete this section by the
signature of a different representative or director of the Corporation.
The undersigned as a representative or director of the Corporation hereby
acknowledges the authority of the person certifying this resolution by the
signature and title stated above to act alone for and on behalf of the
Corporation as described in this resolution.
(Signature)
(Printed Name)
(Title)
(Date Signed)
Complete this section only if the Corporation is organized with only one
Officer-Director.
As permitted by law of the state of incorporation, there arc no other
individuals who are either officers or directors.
(Signature)
(Printed Name)
(Title)
(Date Signed)

3



--------------------------------------------------------------------------------



 



(CHASE LOGO) [d69069d6906902.gif]
Line of Credit Note
$1,000,000.00 Date:
February 26, 2009
Promise to Pay. On or before May 31, 2010, for value received, U.S. GLOBAL
INVESTORS, INC. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 1020 NE Loop 410, Suite 100, San Antonio, TX 78209 (the “Bank”)
or order, in lawful money of the United States of America, the sum of One
Million and 00/100 Dollars ($1,000,000.00) or so much thereof as may be advanced
and outstanding, plus interest on the unpaid principal balance computed on the
basis of the actual number of days elapsed in a year of 360 days unless that
calculation would result in a usurious interest rate, in which case interest
will be calculated on the basis of a 365 or 366 day year, as the case may be at
the rate of 0% per annum (the “Applicable Margin”) above the CB Floating Rate
(the interest rate of this Note on any day is referred to herein as the “Note
Rate”), and at the rate of 3.00% per annum above the Note Rate, at the Bank’s
option, upon the occurrence of any default under this Note, whether or not the
Bank elects to accelerate the maturity of this Note, from the date such
increased rate is imposed by the Bank.
In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.
Interest will be computed on the unpaid principal balance from the date of each
borrowing.
Until maturity, the Borrower will pay consecutive monthly installments of
interest only commencing April 1, 2009.
The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank’s
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day. Payments shall be allocated among principal, interest and fees at the
discretion of the Bank unless otherwise agreed or required by applicable law.
Acceptance by the Bank of any payment that is less than the payment due at that
time shall not constitute a waiver of the Bank’s right to receive payment in
full at that time or any other time.
Interest Rate Definitions. As used in this Note, the following terms have the
following respective meanings:

1.   “Adjusted One Month LIBOR Rate” means, for any day, the sum of (i) 2.50%
per annum plus (ii) the quotient of (a) the interest rate determined by the Bank
by reference to the Page to be the rate at approximately 11:00 a.m. London time,
on such date or, if such date is not a Business Day, on the immediately
preceding Business Day for dollar deposits with a maturity equal to one (1)
month, divided by (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to dollar deposits in the London interbank market with a maturity
equal to one (1) month.   2.   “Business Day” means (i) with respect to the
Adjusted One Month LIBOR Rate, a day (other than a Saturday or Sunday) on which
banks generally are open in Texas and/or New York for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and
(ii) for all other purposes, a day other than a Saturday, Sunday or any other
day on which national banking associations are authorized to be closed.   3.  
“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.   4.   “Page” means Reuters Screen
LIBOR01, formerly known as Page 3750 of the Moneyline Telerate Service (together
with any successor or substitute, the “Service”) or any successor or substitute
page of the Service providing rate quotations comparable to those currently
provided on such page of the Service, as determined by the Bank from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market.   5.   “Prime Rate” means the rate of
interest per annum announced from time to time by the Bank as its prime rate.
The Prime Rate is a variable rate and each change in the Prime Rate is effective
from and including the date the change is announced as being effective. THE
PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S LOWEST RATE.

4



--------------------------------------------------------------------------------



 



6.   “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.  
7.   “Reserve Requirement” means the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed under Regulation D.

Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Related Documents, the Borrower hereby
authorizes the Bank to initiate debit entries to Account Number           at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank’s refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and
(3) that if a debit is not made because the above-referenced account does not
have a sufficient available balance, or otherwise, the payment may be late or
past due.
Late Fee, Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulates that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Bank or, if billed, within the time specified.
Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that no advance shall be used for any personal, family or household
purpose. The proceeds of the loan shall be used only to support accounts
receivable.
Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any default, event of default, or any event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, the Borrower may borrow, pay down and reborrow under this Note
subject to the terms of the Related Documents.
Renewal and Extension. This Note is given in replacement, renewal and/or
extension of, but not in extinguishment of the indebtedness evidenced by, that
Line of Credit Note dated June 3, 2005 executed by the Borrower in the original
principal amount of One Million and 00/100 Dollars ($1,000,000.00), including
previous renewals or modifications thereof, if any (the “Prior Note” and
together with all loan agreements, credit agreements, reimbursement agreements,
security agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with the
Prior Note, the “Prior Related Documents”), and is not a novation thereof. All
interest evidenced by the Prior Note shall continue to be due and payable until
paid. The Borrower fully, finally, and forever releases and discharges the Bank
and its successors, assigns, directors, officers, employees, agents, and
representatives (each a “Bank Party”) from any and all causes of action, claims,
debts, demands, and liabilities, of whatever kind or nature, in law or equity,
of the Borrower, whether now known or unknown to the Borrower (i) in respect of
the Liabilities evidenced by the Prior Note and the Prior Related Documents, or
of the actions or omissions of any Bank Party in any manner related to the
Liabilities evidenced by the Prior Note or the Prior Related Documents and
(ii) arising from events occurring prior to the date of this Note (“Claims”);
provided, however, that the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING
OUT OF THE NEGLIGENCE OF ANY BANK PARTY, but not the gross negligence or willful
misconduct of any Bank Party. If applicable, all Collateral continues to secure
the payment of this Note and the Liabilities. The provisions of this Note are
effective on February 1, 2009.
Usury. The Bank does not intend to charge, collect or receive any interest that
would exceed the maximum rate allowed by law. If the effect of any applicable
law is to render usurious any amount called for under this Note or the other
Related Documents, or if any amount is charged or received with respect to this
Note, or if any prepayment by the Borrower results in the payment of any
interest in excess of that permitted by law, then all excess amounts collected
by the Bank shall be credited on the principal balance of this Note (or, if this
Note and all other indebtedness arising under or pursuant to the other Related
Documents shall have been paid in full, refunded to the Borrower), and the
provisions of this Note and the other Related Documents shall immediately be
deemed reformed and the amounts thereafter collectable reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law. All sums paid, or agreed to be paid, by the Borrower for the
use, forbearance, or detention of money under this Note or the other Related
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and

5



--------------------------------------------------------------------------------



 



spread throughout the full term of such indebtedness until payment in full so
that the rate or amount of interest on account of such indebtedness does not
exceed the usury ceiling from time to time in effect and applicable to such
indebtedness for so long as such indebtedness is outstanding. To the extent
federal law permits the Bank to contract for, charge or receive a greater amount
of interest, the Bank will rely on federal law instead of the Texas Finance
Code. To the extent that Chapter 303 of the Texas Finance Code is applicable to
this Note, the “weekly ceiling” specified in Chapter 303 is the applicable
ceiling.
Inability to Determine Interest Rate. If the Bank determines on any day that
quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted One Month LIBOR Rate are not being provided for purposes
of determining the interest rate on any advance on any day, then each advance
evidenced by this Note shall bear interest at the Prime Rate plus the Applicable
Margin until the Bank determines that quotations of interest rates for the
relevant deposits referred to in the definition of Adjusted One Month LIBOR Rate
are being provided.
Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is subject to that certain Credit Agreement by and
between the Borrower and the Bank, dated June 3, 2005, and all amendments,
restatements and replacements thereof (the “Credit Agreement”) to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
THIS NOTE AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                          Borrower:     Address:   7900 Callaghan Road   U.S.
INVEST    
 
  San Antonio, TX 7S229            
 
               
 
      By:   /s/ Frank E. Holmes    
 
         
 
Frank E. Holmes    Chief Executive Officer
 
          Printed Name   Title
 
                        Date Signed:    

The Bank is executing this Note for the purpose of acknowledging and agreeing to
the notice given under §26.02 of the Texas Business and Commerce Code and the
Bank’s failure to execute or authenticate this Note will not invalidate this
Note,

              Bank:        
 
            JPMorgan Chase Bank, N.A.        
 
           
By:
  /s/ John Riquelme                   
 
  John Riquelme   V.P.    
 
  Printed Name   Title    

6



--------------------------------------------------------------------------------



 



(CHASE LOGO) [d69069d6906902.gif]
Amendment to Credit Agreement
This agreement is dated as of February 26, 2009, by and between U.S. GLOBAL
INVESTORS, INC. (the “Borrower”) and JPMorgan Chase Bank, N.A. (together with
its successors and assigns the “Bank”). The provisions of this agreement are
effective on February 1, 2009 (the “Effective Date”),
WHEREAS, the Borrower and the Bank entered into a credit agreement dated June 3,
2005, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.
  2.   MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended
as follows from and after the Effective Date:

  2.1   The provision in the Credit Agreement captioned “1.3 Borrowing Base” is
hereby deleted.     2.2   The provision in the Credit Agreement under Section
4.2 captioned “K. Liquidity1” is hereby amended and restated to read as follows:

K. Liquidity. Permit at any time its total of cash, marketable securities and
accounts receivable (net of reserves), to be less than $5,000,000.00.

3.   RATIFICATION, The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified by this
agreement.   4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower
represents and warrants that (a) the representations and warranties contained in
the Credit Agreement are true and correct in all material respects as of the
date of this agreement, (b) no condition, event, act or omission which could
constitute a default or an event of default under the Credit Agreement, as
modified by this agreement, or any other Related Document exists, and (c) no
condition, event, act or omission has occurred and is continuing that with the
giving of notice, or the passage of time or both, would constitute a default or
an event of default under the Credit Agreement, as modified by this agreement,
or any other Related Document.   5.   FEES AND EXPENSES. The Borrower agrees to
pay all fees and out-of-pocket disbursements incurred by the Bank in connection
with this agreement, including legal fees incurred by the Bank in the
preparation, consummation, administration and enforcement of this agreement.  
6.   EXECUTION AND DELIVERY. This agreement shall become effective only after it
is fully executed by the Borrower and the Bank, and the Bank shall have received
from the Borrower the following documents: Line of Credit Note.   7.  
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a “Bank Party”) from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. (“Claims”); provided, however, that
the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING OUT OF THE NEGLIGENCE OF
ANY BANK PARTY, but not the gross negligence or willful misconduct of any Bank
Party. The Borrower acknowledges and agrees that this agreement is limited to
the terms outlined above, and shall not be construed as an agreement to change
any other terms or provisions of the Credit Agreement. This agreement shall not
establish a course of dealing or be

7



--------------------------------------------------------------------------------



 



construed as evidence of any willingness on the Bank’s part to grant other or
future agreements, should any be requested.

8.   INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Credit Agreement, as modified by this agreement, and the other Related
Documents contain the complete understanding and agreement of the Borrower and
the Bank in respect of the Credit Facilities and supersede all prior
understandings and negotiations. No provision of the Credit Agreement, as
modified by this agreement, or the other Related Documents, may be changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the party against whom it is being enforced.   9.   Governing Law and Venue.
This agreement shall be governed by and construed in accordance with the laws of
the State of Texas (without giving effect to its laws of conflicts). The
Borrower agrees that any legal action or proceeding with respect to any of its
obligations under this agreement may be brought by the Bank in any state or
federal court located in the State of Texas, as the Bank in its sole discretion
may elect. By the execution and delivery of this agreement, the Borrower submits
to and accepts, for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of those courts. The Borrower
waives any claim that the State of Texas is not a convenient forum or the proper
venue for any such suit, action or proceeding.   10.   NOT A NOVATION. This
agreement is a modification only and not a novation. Except as expressly
modified by this agreement, the Credit Agreement, any other Related Documents,
and all the terms and conditions thereof, shall be and remain in full force and
effect with the changes herein deemed to be incorporated therein. This agreement
is to be considered attached to the Credit Agreement and made a part thereof.
This agreement shall not release or affect the liability of any guarantor of any
promissory note or credit facility executed in reference to the Credit Agreement
or release any owner of collateral granted as security for the Credit Agreement.
The validity, priority and enforceability of the Credit Agreement shall not be
impaired hereby. To the extent that any provision of this agreement conflicts
with any term or condition set forth in the Credit Agreement, or any other
Related Documents, the provisions of this agreement shall supersede and control.
The Bank expressly reserves all rights against all parties to the Credit
Agreement and the other Related Documents.

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

                  Borrower:    
 
                U.S. GLOBAL INVESTORS, INC.    
 
           
 
  By:   /s/ Frank E. Holmes            
 
   
 
                Frank E. Holmes Chief Executive Officer         Printed Name    
    Date Signed: 5/29/09    
 
                Bank:    
 
                JPMorgan Chase Bank, N. A.    

             
 
  By:   /s/ John Riquelme  
 
      John Riquelme V.P.  
 
           
 
      Printed Name Title  

Date Signed: 6-2-09

8